

	

		II

		109th CONGRESS

		1st Session

		S. 331

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Johnson (for

			 himself, Mr. Nelson of Nebraska, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to provide for an

		  assured adequate level of funding for veterans health care.

	

	

		1.Short titleThis Act may be cited as the

			 Assured Funding for Veterans Health

			 Care Act of 2005.

		2.Assurance of

			 adequate funding for veterans health care

			(a)In

			 generalChapter 3 of title 38, United States Code, is amended by

			 adding at the end the following new section:

				

					320.Assured funding

				for veterans health care

						(a)For each fiscal

				year, the Secretary of the Treasury shall make available to the Secretary of

				Veterans Affairs the amount determined under subsection (b) with respect to

				that fiscal year. Each such amount is available, without fiscal year

				limitation, for the programs, functions, and activities of the Veterans Health

				Administration, as specified in subsection (c).

						(b)(1)The amount applicable to

				fiscal year 2007 under this subsection is the amount equal to 130 percent of

				the amount obligated by the Department during fiscal year 2005 for the purposes

				specified in subsection (c).

							(2)The amount applicable to any fiscal

				year after fiscal year 2007 under this subsection is the amount equal to the

				product of the following:

								(A)The sum of—

									(i)the number of veterans enrolled in

				the Department health care system under section 1705 of this title as of July 1

				preceding the beginning of such fiscal year; and

									(ii)the number of persons eligible for

				health care under chapter 17 of this title who are not covered by clause (i)

				and who were provided hospital care or medical services under such chapter at

				any time during the fiscal year preceding such fiscal year.

									(B)The per capita baseline amount, as

				increased from time to time pursuant to paragraph (3)(B).

								(3)(A)For purposes of

				paragraph (2)(B), the term per capita baseline amount means the

				amount equal to—

									(i)the amount specified in paragraph (1),

				divided by

									(ii)the number of veterans enrolled in

				the Department health care system under section 1705 of this title as of

				September 30, 2005.

									(B)With respect to any fiscal year, the

				Secretary shall provide a percentage increase (rounded to the nearest dollar)

				in the per capita baseline amount equal to the percentage by which—

									(i)the Consumer Price Index (all Urban

				Consumers, United States City Average, Hospital and related services,

				Seasonally Adjusted), published by the Bureau of Labor Statistics of the

				Department of Labor for the 12-month period ending on the June 30 preceding the

				beginning of the fiscal year for which the increase is made, exceeds

									(ii)such Consumer Price Index for the

				12-month period preceding the 12-month period described in clause (i).

									(c)(1)Except as provided in

				paragraph (2), the purposes for which amounts made available pursuant to

				subsection (a) shall be all programs, functions, and activities of the Veterans

				Health Administration.

							(2)Amounts made available pursuant to

				subsection (a) are not available for—

								(A)construction, acquisition, or

				alteration of medical facilities as provided in subchapter I of chapter 81 of

				this title (other than for such repairs as were provided for before the date of

				the enactment of this section through the Medical Care appropriation for the

				Department); or

								(B)grants under subchapter III of chapter

				81 of this title.

								.

			(b)Clerical

			 amendmentThe table of sections at the beginning of such chapter

			 is amended by adding at the end the following new item:

				

					

						320. Assured funding for veterans health

				care.

					

					.

			

